                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                       OCALA DIVISION


ERROL RICHARD DODD,

                      Plaintiff,

v.                                                            Case No: 5:19-cv-357-Oc-41PRL

STATE OF FLORIDA,

                      Defendant.
                                             /

                                             ORDER

       THIS CAUSE is before the Court on Plaintiff’s Application to Proceed in District Court

without Prepaying Fees or Costs (“Motion,” Doc. 2), which is construed as a motion to proceed in

forma pauperis. United States Magistrate Judge Philip R. Lammens issued a Report and

Recommendation (“R&R,” Doc. 12), in which he recommends denying Plaintiff’s Motion and

dismissing the Complaint (Doc. 1). (Doc. 12 at 3). Previously, Judge Lammens conducted a

frivolity review of the complaint pursuant to 28 U.S.C. § 1915(e)(2) in which he found the

Complaint to be frivolous and granted Plaintiff until September 9, 2019, to file an amended

complaint. (See August 20, 2019 Order, Doc. 7). And, at that time, Judge Lammens took Plaintiff’s

Motion under advisement. As the R&R notes, Plaintiff has failed to file an amended complaint and

the time to do so has passed.

       After a de novo review of the record, and noting that no objections were timely filed, this

Court agrees entirely with the analysis set forth in the Report and Recommendation.

       Accordingly, it is ORDERED and ADJUDGED as follows:

           1. The Report and Recommendation (Doc. 12) is ADOPTED and CONFIRMED and

               made a part of this Order.



                                            Page 1 of 2
           2. Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

              Costs (Doc. 2), construed as a motion to proceed in forma pauperis, is DENIED.

           3. The Complaint (Doc. 1) is DISMISSED. The Clerk is directed to close this case.

       DONE and ORDERED in Orlando, Florida on October 3, 2019.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                         Page 2 of 2
